Case 1:18-cv-12070-DJC Document 35-1 Filed 05/31/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AMERICAN WATERWAYS
OPERATORS,

Plaintiff,
Civil Action No. 18-12070-DJC

Vv.

UNITED STATES COAST GUARD,

Defendant.

Nee ee Ne ee Ne ee Se es es ee eS

 

AFFIDAVIT OF MARK RASMUSSEN

1. | I, Mark Rasmussen, was Executive Director of the Buzzards Bay Coalition, Inc.
(“Coalition”), formerly known as the Coalition for Buzzards Bay, from 1998 to 2008 and have
been President of the Coalition since 2008. I make this affidavit based upon personal knowledge
in support of the Motion of the Coalition to Intervene. |

oa lam a graduate of Harvard University's Kennedy School of Government with a
Master’s in Public Administration. I received my Bachelor’s degree in Political Science and
Environmental Studies at Boston College. Prior to joining the Coalition, I worked as a Guest
Student at the Woods Hole Oceanographic Institute and as a Regional Planner for the
Massachusetts Office of Coastal Zone Management’s Buzzards Bay National Estuary Program.
My graduate studies at Harvard University focused on organizational management and water
governance policy and, in particular, coastal ecosystem management systems. In 2013, I joined
the Stockholm International Water Institute to explore government and civil society approaches
to the restoration of the Baltic Sea. I presently hold an Associate position at the Stockholm

Environment Institute.
Case 1:18-cv-12070-DJC Document 35-1 Filed 05/31/19 Page 2 of 5

Sy As President of the Coalition, a nationally-recognized model in collaborative
water resource protection, I manage an 18-member Board of Directors, a staff of 26
professionals, and an annual budget of $3.2 tnillion in fiscal year 2019.

4, The Coalition, which was founded in 1987, is a Massachusetts nonprofit
corporation dedicated to the restoration, protection, sustainable use, and enjoyment of Buzzards
Bay and its watershed. The Coalition works to improve the health of the Buzzards Bay
ecosystem for all. The Coalition’s work is focused in four main areas: water quality and natural
resource monitoring, advocacy, land conservation and community engagement.

5. Buzzards Bay was designated by the United States Congress in 1985 as an
“Estuary of National Significance,” and was further designated by the United States
Environmental Protection Agency as a “No Discharge Area” in 2000. Buzzards Bay is also a
state-designated Ocean Sanctuary, and is home to a variety of threatened and endangered
species, including approximately half of the remaining global population of the endangered
 roseate tern.

6. Buzzards Bay is 28 miles long with an average width of only 8 miles and a mean
depth of aay 36 feet. Both ends of the Bay are marked with damenenss ledges, reefs, and
currents posing many risks to navigation. Consequently, the Bay has a long history of significant
oil spills which have inflicted serious ecological damage on the Bay and its diverse natural
resources.

Pe The Coalition has more than 9,900 individual, family, business and organizational
members and volunteers, the vast majority of whom are active users of Buzzards Bay and its
shoreline for siren variety of recreational and commercial purposes — including swimming,

sunbathing, bird-watching, boating, kayaking, windsurfing, fishing, shellfishing, aquaculture,
Case 1:18-cv-12070-DJC Document 35-1 Filed 05/31/19 Page 3 of 5

tourism and education. The Coalition and its members have a significant interest in sustaining
these uses and protecting Buzzards Bay’s myriad natural resources.

8. When Bouchard Transportation Company’s Barge-120 grounded in Buzzards Bay
on April 27, 2003, the Coalition and its members suffered the acute negative impacts of the
resulting oil spill. The Bouchard-120 released a reported 98,000 gallons of heavy fuel oil that
contaminated some 93 miles of shoreline, closed thousands of acres of shellfish beds, killed
hundreds of protected birds, and closed public and private beaches and triggered a massive
cleanup effort that continued for 4 years.

9. Many of the Coalition’s members own waterfront property that was contaminated
by the Bouchard-120 oil spill. In the aftermath of the oil spill, their beaches, seawalls, docks and
jetties were covered to varying extents with the thick heavy No. 6 fuel oil, in many cases leaving
these areas unusable for lengthy periods of time.

10. Additionally, a number of the Coalition’s members derive at least part of their
income from the Bay and its natural resources, including through harvesting the Bay’s shellfish
and lobsters, tourism, various aspects of providing recreational boating services, etc. Thus, any
potential oil spill like the Bourchard-120 oil spill- which forced the temporary closure of
beaches, restricted fishing activities and left thousands of acres of shellfish beds closed for many
months- has a significant impact on these members’ abilities to derive their usual incomes from
the Bay’s resources.

11. In 2001 and again in 2015 the Coalition was officially designated by the
Commonwealth of Massachusetts as the Volunteer Coordinator in the event of any significant oil
spill in Buzzards Bay. Therefore, in the wake of the Bouchard-120 Buzzards Bay oil spill that

occurred on April 27, 2003, the Coalition coordinated the efforts of hundreds of volunteers who
Case 1:18-cv-12070-DJC Document 35-1 Filed 05/31/19. Page 4 of 5

became involved in wildlife rehabilitation and worked with countless others to educate the public
about oil spill safety issues.

12. At the outset of the Bouchard-120 oil spill, the Coalition established a one bank
to receive calls from prospective volunteers and solicit information regarding these volunteers’
particular skills. The Coalition also worked with various city, state and federal government
officials as well as wildlife rehabilitation experts to set up a wildlife rehabilitation center at the
New Bedford Wastewater Treatment Facility.

13, After the initial cleanup of the Bouchard — 120 in 2003, the Coalition researched
and drafted oil spill prevention laws to ensure that a disaster of this nature would not be repeated
in Buzzards Bay. The laws the Coalition drafted became the framework and body of the
Massachusetts Oil Spill Prevention Act, (““MOSPA”), which was introduced in the state
legislature on the one-year anniversary of the B-120 oil spill. The Coalition coordinated the
support of its members and Bay-municipalities to advocate for passage of the MOSPA in 2004.

14, In 2005 when the United States filed suit against the Commonwealth of
Massachusetts, the Coalition sought and was permitted to intervene, unopposed in an effort to
defend the protections afforded to Buzzards Bay through MOSPA.

15. The Coalition participated as a full party, providing briefs and participating in oral
argument over the course of that litigation and through the First Circuit Court of Appeals
decision in 2011.

16. The Coalition participated in the 2003 and 2018 Ports and Waterways Safety

Assessments for Buzzards Bay.
Case 1:18-cv-12070-DJC Document 35-1 Filed 05/31/19 Page 5of5

17. In view of the substantial protections that MOSPA provides to the Coalition and
its members, the Coalition’s board of directors has authorized counsel to seek intervention in the

present action in order to defend the provision of MOSPA.

I declare under penalty of perjury that the foregoing is true and correct.

 

NI
Mark Rasmussen

Date May 17, 2019
